Citation Nr: 0726713	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO. 01-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of
entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease, to include hypertension.

3. Entitlement to service connection for a lung disorder, to 
include as secondary to herbicide exposure.

4. Entitlement to an increased (compensable) disability 
rating for service-connected non-Hodgkin's lymphoma.

(An Order To Vacate a March 19, 2007 Board of Veterans 
Appeals (Board) decision regarding the veteran's claim for 
service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure, is the subject of a separate 
Board decision issued this same date.)



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1969 to May 
1971.

This matter comes before the Board on appeal from a January 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Nashville, Tennessee, 
which denied reopening the previously denied claim of 
entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.

The veteran is currently in receipt of a 100 percent combined 
schedular evaluation for various service-connected 
disabilities, effective May 1992. The record also indicates 
that the veteran is incarcerated, and an apportionment of his 
compensation benefits has been granted to dependents.

The record reflects that in February 1980, the veteran filed 
a claim for service connection for a foot disorder. By rating 
action dated in September 1993, service connection was 
established for bilateral calcaneal bursa with heel spurs, 
and a noncompensable disability rating was assigned. By 
rating action dated in March 2003, the veteran's 
noncompensable disability rating was continued. In July 2003, 
the veteran submitted a timely notice of disagreement, and a 
statement of the case was issued to him in April 2005. The 
veteran did not perfect a substantive appeal as to this 
issue, thus it is not currently before the Board 

In June 1998, the RO awarded the veteran service connection 
for tendonitis of the feet as secondary to the service-
connected bilateral calcaneal bursa with heel spurs. A 10 
percent disability rating was assigned. By rating action 
dated in March 2003, the veteran's 10 percent disability 
rating was continued. In July 2003, the veteran submitted a 
timely notice of disagreement, and a statement of the case 
was issued to him in April 2005. The veteran did not perfect 
a substantive appeal as to this issue, thus it is not 
currently before the Board.

By rating action dated in February 2006, the RO determined 
that clear and unmistakable error did not exist in a rating 
decision of September 17, 2003, which assigned a 
noncompensable disability rating for the service-connected 
bilateral calcaneal bursa with heel spurs, and assigned an 
effective date of May 13, 1992, for the granting of service 
connection. The veteran did not appeal this decision, thus, 
it became final and is not currently before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

The veteran is seeking to reopen his claim of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure; this claim were last denied 
in a May 1994 rating decision. The Board has determined that 
the claims must be remanded to ensure compliance with the 
veteran's due process rights.

With regard to the veteran's application to reopen his claim 
of service connection for peripheral neuropathy, the benefit 
was first denied by the RO in a May 1994 rating action, 
subsequent to receipt of the veteran's application in June 
1999. Through the issuance of a Supplemental Statement of the 
Case dated in June 2005, the RO reopened the claim, based 
upon the amendments to 38 C.F.R. § 3.309(e), which added 
acute and subacute peripheral neuropathy to the list of those 
disorders which are presumed to have been caused by exposure 
to Vietnam service presumed exposure to herbicides. See 61 
Fed.Reg. 57,586 (1996). 

As a matter of law, however, the change in law cited by the 
RO is not a sufficient basis to reopen the claim. Firstly, 
the veteran's original application was for service connection 
for peripheral neuropathy, not the form acute or subacute. 
Moreover, as the phrase indicates, the requirement to submit 
new and material evidence is not satisfied absent the 
submission of some factual, medical or other information from 
a competent source that bears in some manner upon the reason 
for the last denial of the claim. See Routen v. West, 142 
F.3d 1434; cert. denied, 119 S. Ct. 404 (Nov. 2, 1998). 

Conversely, while a liberalizing change in law may be the 
basis for reconsideration of evidence reviewed in a 
previously denied claim, such action may only be undertaken 
when there is a new basis of entitlement for the benefit 
sought. See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) 
(upon a showing of a new basis of entitlement to a claimed 
benefit as a result of an intervening change in law or 
regulation, 38 U.S.C. § 7104(b) does not preclude 
consideration of the claim even though based on facts in a 
previously and finally denied claim). 

Simply stated, if the denial of the original claim were for 
acute or subacute peripheral neuropathy, the claim would have 
been properly considered as a new claim. However, the fact 
that acute and subacute peripheral neuropathy were added to 
the list of those disorders that are presumptively linked to 
herbicide exposure is the result of regulatory action by 
appropriate authority, and such action is not evidence. 

However, the appellate record does not demonstrate that the 
veteran has been appropriately notified as to the 
requirements for the reopening of the claim. In Kent v. 
Nicholson, 20 Vet App 1 (2006), it was held that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information needed to reopen 
the claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant. It was further 
held that VA must, in the context of a claim to reopen, 
examine the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Although notification letters dated in June 2006, November 
2005, June 2003, and June 2001, were issued in this matter, 
they do not comply with the Kent ruling. 

Additionally, the veteran's claim for service connection for 
non-Hodgkin's lymphoma was granted by the RO by rating 
decision dated in February 2003, where a 100 percent 
disability rating was assigned effective as of October 24, 
2000, and a noncompensable disability rating was assigned 
effective as of September 1, 2001. The veteran was provided 
notice of the decision by letter dated February 10, 2003.

In a letter dated in February 2003, the veteran expressed 
disagreement with the assigned noncompensable disability 
rating for the service-connected non-Hodgkin's lymphoma. The 
Board construes this as a timely filed notice of 
disagreement. As such, the veteran must be provided with a 
statement of the case as to this issue. See Manlicon v. West, 
12 Vet. App. 238 (1999). 

By rating action dated in May 1994, the RO denied the 
veteran's claim for a heart disorder, to include 
hypertension. The veteran did not appeal this decision, thus, 
it became final. By rating action dated in March 2003, the RO 
determined that sufficient new and material evidence had not 
been received with which to reopen the previously denied 
claim for service connection for a heart disorder, to include 
hypertension. The RO also denied the veteran's claim for 
service connection for a lung disorder. By letter dated in 
March 2003, the veteran expressed disagreement with the 
findings of the March 2003 rating action as to these issues. 
Therefore, the veteran must be provided with a statement of 
the case as to the issues. See Manlicon, 12 Vet. App. at 238.

Upon readjudication of the veteran's claim pertaining to a 
lung disorder, the RO/AMC's attention is called to an April 
1995 denial of service connection for emphysema. The RO/AMC 
should ascertain in this regard if the veteran's current 
attempt is one to reopen the claim, or is a new claim. 

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran of what evidence 
would substantiate his petition to 
reopen his claim of entitlement to 
service connection for peripheral 
neuropathy, to include as secondary to 
herbicide exposure that was last denied 
by the RO in May 1994; and, so advise 
as to new and material evidence if it 
is determined that the veteran is 
seeking to reopen a claim of service 
connection for a lung disorder, last 
denied as emphysema by rating decision 
dated in April 1995.

Apart from other requirements 
applicable under the VCAA, comply with 
the Kent ruling and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the veteran. He 
should also be told to provide any 
evidence in his possession pertinent to 
his claim. 38 C.F.R. § 3.159 (2006).

In so doing, the directives of the 
Veterans Benefits Administration must 
be complied with and the veteran must 
be advised of the element or elements 
required to establish service 
connection that were found insufficient 
in the previous denials. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).



2. Such additional development 
action(s) as deemed proper with respect 
to the claim of entitlement to service 
connection for peripheral neuropathy, 
to include as secondary to herbicide 
exposure, should be undertaken. If 
otherwise appropriate under the law, 
this includes arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations 
and directives implementing the 
provisions of the VCAA delineating VA's 
duties regarding notice and 
development. Upon receipt of any VA 
examination report, a review should be 
conducted to verify that all requested 
opinions have been provided. If 
information is deemed lacking, report 
should be referred to the VA examiner 
for corrections or additions. See 38 
C.F.R. § 4.2.

3. Thereafter, all of the evidence of 
record should be reviewed and the 
issues re-adjudicated. If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case. The 
veteran should also be provided with a 
statement of the case addressing the 
issue of an increased (compensable) 
disability rating for service-connected 
non-Hodgkin's lymphoma, whether new and 
material evidence has been received to 
reopen a claim of entitlement to 
service connection for a lung disorder, 
and whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
heart disease, to include hypertension. 
Include notice of the time limit within 
which an adequate substantive appeal 
must be filed in order to perfect an 
appeal of these issues. These 
statements of the case must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



